EXHIBIT 10.1

Amendment No. 1

to

EDGEN/MURRAY, L.P. INCENTIVE PLAN

(For Edgen and its Subsidiaries)

as adopted December 15, 2005 (the “Plan”)

Acting pursuant to the authority reserved to it in Section 8 of the Plan,
Edgen/Murray GP, LLC, the General Partner of Edgen/Murray, L.P., in its capacity
as Administrator of the Plan, as that term is defined in Section 2.4 of the
Plan, hereby adopts the follow amendment to the Plan:

1. Section 2.14 (“Edgen Equity Value”) is hereby amended to read as follows:

2.14 “Edgen Equity Value” means the amount, in dollars, obtained by multiplying
Edgen’s EBITDA for Edgen’s calendar year accounting period immediately preceding
the date as of which Equity Value is to be determined, by the number 5.76, and
subtracting from that product (a) all Indebtedness for Borrowed Money of Edgen
and its Subsidiaries outstanding on the last day of that same accounting period,
(b) an assumed preferred equity value calculated by assuming an initial
preferred equity value at May 31, 2006 of $24,073,500 and adding to that amount
an accumulating dividend accrued on a daily basis at the rate of 8.50% per
annum, compounded annually, (c) the aggregate liquidation preferences (including
accrued but unpaid dividends) not taken into account in (b) immediately
preceding, of all shares of any equity security of Edgen or any Subsidiary that,
in the event of the Edgen’s liquidation, entitles the holders of such securities
to be paid before the holders of Edgen Common Stock and that are outstanding on
the last day of that same accounting period, offset by (d) the amount of cash
and cash equivalents on Edgen’s balance sheet on the last day of that same
accounting period.

2. The amendment made by paragraph 1 above is effective immediately upon its
execution by the Administrator.

To record the adoption of this Amendment No. 1, Edgen/Murray GP, LLC, as General
Partner of Edgen/Murray, L.P., and therefore as Administrator of the Plan has
executed this Amendment on this 29th day of September, 2006.

 

Edgen/Murray GP, LLC

By:   /s/ Nicholas Daraviras

Name:

 

Nicholas Daraviras

Title:

 

Authorized Signer